Citation Nr: 1741520	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right patellofemoral chondromalacia with pain, postoperative (right knee disability).  

2.  Entitlement to a rating in excess of 10 percent for left patellofemoral chondromalacia with pain, postoperative (left knee disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to March 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in his June 2011 substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in August 2017.  In the same month, the Veteran withdrew his request for a hearing.  Therefore, a hearing has not been conducted, and the Board will proceed to adjudicate the claims currently on appeal.  

This appeal also previously included an increased rating claim concerning bilateral pes planus.  However, in June 2017, the Veteran furnished a statement withdrawing this claim from further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected right knee disability and left knee disability.  The Veteran was provided VA examinations in September 2007, March 2009, September 2010, and July 2016 to determine the etiology and severity of his service-connected bilateral knee disabilities.  A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

On July 5, 2016, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 
38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the previous VA examination reports, including the July 2016 examination report, include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such records himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and to provide an opinion as to the following:  

(a) The examiner should make specific findings as to whether, during the examination, there is objective 
evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

A full rationale must be provided for any opinion offered.  

3.  After ensuring that all requested and indicated action has been completed, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




